310 S.W.3d 786 (2010)
STATE of Missouri, Respondent,
v.
Leslie Ann HEGG-GENOVA, Appellant.
No. WD 70992.
Missouri Court of Appeals, Western District.
June 1, 2010.
Melissa G. Howard, Independence, MO, for respondent.
George E. Kapke, Lee's Summit, MO, for appellant.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Leslie Ann Hegg-Genova was convicted after a bench trial of driving while intoxicated, Section 577.010.1 (RSMo 2000), and careless and imprudent driving, Section 304.012.1 (RSMo 2000). On appeal, Hegg-Genova contends the circuit court erred in entering judgment against her because the State failed to prove beyond a reasonable doubt that she was not involuntarily intoxicated at the time of the offense. For reasons explained in a memorandum provided to the parties, we find no error and affirm the judgment of convictions. Rule 30.25(b).